Luby’s, Inc.
13111 Northwest Freeway
Suite 600
Houston, Texas 77040
____________________________________________________________________________________




August __, 2020


Personal and Confidential


__________________
__________________
__________________


RE: Bonus Opportunity Agreement
Dear __________________:


Luby’s, Inc. (the “Company”) is pursuing the sale of its operating divisions and
assets, including its real estate assets. In recognition of your critical
contributions to the Company and to retain your services during this critical
initiative, the Company agrees to provide you with the following bonus
opportunity.


You shall be eligible to earn one or more bonus(es) up to a total amount of
[$_______] and [______] shares of restricted stock (the “Total Bonus
Opportunity”), subject to the terms herein the terms and conditions set forth in
the attached Appendix. You shall earn a portion of the Total Bonus Opportunity
equal to [$_______] and [______] shares of the restricted stock upon the closing
of a sale of each of the following assets of the Company or its subsidiaries
(each a “Triggering Event”): the Culinary Contract Services business line, the
Fuddruckers business line, and 30 or more of the Company’s Luby’s Cafeterias.
The cash portion of the Total Bonus Compensation so earned shall be paid to you
on the next payroll cycle following such closing, and the shares of restricted
stock will be considered earned as of such closing and be subject to additional
vesting conditions.


You must be employed by the Company, an affiliate, or subsidiary on the day of a
Triggering Event to earn the portion of the Total Bonus Opportunity related to
such Triggering Event. However, if the Company terminates your employment
without Cause (as defined in the attached Appendix), you shall earn the portions
of the Total Bonus Opportunity related to Triggering Events that occur within
180 days of the termination of your employment. Restricted stock shall be
granted currently for the aggregate number of shares eligible to be earned under
this Agreement, and shall become either vested or forfeited in accordance with
the terms of the Restricted Share Award Agreement attached as Exhibit A.


This Agreement is confidential and should not be discussed with anyone other
than your family members and your financial and legal advisors. These
individuals must also keep the terms of the Agreement confidential.


On behalf of the Company, I want to thank you for your service and look forward
to your continued contributions.
Very truly yours,




Christopher J. Pappas
President and CEO
Accepted and Agreed:


[Employee]


By: _____________________________________





--------------------------------------------------------------------------------



Name: ______________________________
Date: ______________________________



--------------------------------------------------------------------------------



Appendix
Bonus Opportunity Agreement


1.Cause. For purposes of this document, “Cause” means any of the following: (i)
your willful failure, for a period of at least 10 calendar days following a
written warning, to substantially perform your duties or the lawful instructions
of the Company or one of its Subsidiaries in a manner deemed satisfactory to the
Company; (ii) your failure to follow a lawful written directive of the Company’s
Chief Executive Officer, your supervisor or the Company’s Board of Directors;
(iii) your willful violation of any rule, regulation, or policy that may be
established from time to time for the conduct of the Company’s business,
including without limitation the Company’s Employee Handbook, codes of ethics,
or other employee guidelines of the Company or its subsidiaries; (iv) your act
or omission or commission by you in the scope of your employment (A) which
results in the assessment of a material civil or criminal penalty against you or
the Company, or (B) which in the reasonable judgment of the Company could result
in material harm to the Company; (v) your conviction of or plea of guilty or no
contest to any crime involving moral turpitude; or (vi) your willful engagement
in conduct known (or which should have been known) to be materially injurious to
the Company.


2.Tax Withholding. Each portion of the Total Bonus Opportunity shall be paid to
you, less the amount of applicable federal, state and local income and
employment tax withholdings.


3.No Guarantee of Employment. Nothing in this document will be construed as
granting you a right to continued employment or other service with the Company,
or to interfere with the right of the Company to discipline or discharge you at
any time.


4.Company Successors and Assigns. This document shall be binding upon the
Company and its successors and assigns. The Company shall use commercially
reasonable efforts to cause any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets to assume and
agree to perform the obligations of the Company under this document.


5.No Waiver. The failure by the Company or its agent to enforce any provision of
this document at any time or from time to time, and with respect to any person
or persons, shall not be construed to be a waiver of such provision, nor in any
way limit the Company's or its agent's ability to enforce such provision in any
situation.


6.Severability. If part or all of any of the provisions of this document shall
be held or deemed to be or shall in fact be inoperative or unenforceable as
applied in any particular situation, such circumstances shall not have the
effect of rendering any other parts of the provision at issue or other
provisions invalid, inoperative or unenforceable to any extent whatsoever.


7.Governing Law and Venue. This document shall be construed in accordance with
the laws of the State of Texas without regard to the conflicts of law principles
thereof. The Federal and State courts in Harris County, Texas shall be the
proper venue for all disputes relating to this Agreement.


8.Headings. The headings used in this document are for convenience of reference
only and will not control or affect the meaning or construction of any of its
provisions.







--------------------------------------------------------------------------------



Exhibit A
LUBY’S, INC.
INCENTIVE STOCK PLAN
RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT, dated as of ___________________ (the
“Award Agreement”), is entered into by and between by LUBY’S, INC. (the
“Company”) and EMPLOYEE (the “Grantee”), upon the following terms and
conditions:


1.Grant. Company hereby grants to Grantee all right, title and interest in
____________________ Restricted Shares as of ____________________ (the “Grant
Date”) subject to the restrictions set forth in this Award Agreement and subject
to all applicable provisions of the Luby’s 2015 Incentive Stock Plan (the
“Plan”), as it may be amended from time to time, which provisions are
incorporated by reference and made a part hereof to the same extent as if set
forth in their entirety herein, and to such other terms necessary or appropriate
to the grant hereof having been made. Grantee acknowledges receipt of a copy of
the Plan. Each Restricted Share corresponds to one (1) Share, par value $0.32
per Share.


2.Restrictions on Transfer. One-third of the Restricted Shares subject to this
Award Agreement shall be earned upon the closing of a sale of each of the
following assets of the Company or its subsidiaries (each a “Triggering Event”):
the Culinary Contract Services business line, the Fuddruckers business line, and
30 or more of the Company’s Luby’s Cafeterias; provided that, except as provided
in Section 6(a) of this Award Agreement, such Restricted Shares shall be earned
only if the Grantee remains continuously employed by the Company or an Affiliate
through the date of the applicable Triggering Event. Except as otherwise
provided herein, Restricted Shares that are earned upon a Triggering Event shall
become unrestricted on the first anniversary of such Triggering Event (such
first anniversary or such other date as provided herein resulting in vesting, a
“Lapse Date”). None of the Restricted Shares may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of until the restrictions have
lapsed in accordance with this Award Agreement. Except as provided in Section 6,
all Restricted Shares to which restrictions have not yet lapsed shall be
forfeited to the Company immediately upon Termination of Grantee’s Employment.


3.Rights as Stockholder. As of the Grant Date, a stock certificate for the
Restricted Shares shall be issued in Grantee’s name or such Restricted Shares
shall be registered in Grantee’s name in book-entry format. Grantee shall be
entitled to all rights associated with ownership of the Restricted Shares,
except that the Restricted Shares will remain subject to the restrictions set
forth herein and if any additional Shares become issuable on the basis of such
Restricted Shares (e.g., a stock dividend), any such additional shares shall be
subject to the same restrictions as the Restricted Shares to which they relate.
Each stock certificate evidencing any Restricted Shares shall contain such
legends and stock transfer instructions or limitations as may be determined or
authorized by the Committee in its sole discretion; and the Company may, in its
sole discretion, retain custody of any such certificate throughout the period
during which any restrictions are in effect and require, as a condition to
issuing any such certificate, that the Grantee tender to the Company a stock
power duly executed in blank relating thereto. Any dividends payable on the
Restricted Shares shall be paid in cash to Grantee on the day on which the
corresponding cash dividends are paid to shareholders of record, or as soon as



--------------------------------------------------------------------------------



administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third calendar month following the day on which such
cash dividends are paid to shareholders of record; provided, however, that if a
dividend is paid on Restricted Shares prior to the Triggering Event as of which
such Restricted Shares are earned in accordance with Section 2, above, such
dividend shall be held by the Company and be either paid to the Grantee upon the
occurrence of the applicable Triggering Event or forfeited if the corresponding
Restricted Shares are forfeited prior to the occurrence of such Triggering
Event.


4.Adjustments. The Restricted Shares shall be subject to the adjustment
provisions contained in the Plan in the event of any change in the outstanding
Shares by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event.


5.Non-Assignability. No benefit payable under, or interest in, this Award
Agreement or in the Shares to be issued to Grantee hereunder shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to,
Grantee’s or Grantee’s beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section 5 shall prevent transfers permitted
by the Plan (i) by will, (ii) by applicable laws of descent and distribution or
(iii) to an alternate payee to the extent that a Qualified Domestic Relations
Order so provides, as further described in the Plan.


6.Continuous Employment. If Grantee’s employment with the Company or an
Affiliate of the Company is terminated for any reason, except as provided below,
Grantee’s Restricted Shares shall automatically be forfeited to the Company on
the date of Termination of Grantee’s Employment for no consideration.
Notwithstanding anything herein to the contrary, the Lapse Date of the
Restricted Shares may be accelerated (by notice in writing) by the Company in
its sole discretion at any time. “Termination of Grantee’s Employment” shall
mean the last date that Grantee is either an employee of the Company or an
Affiliate or engaged as a consultant or director of the Company or an Affiliate,
as determined by the Committee.


a.Termination Without Cause. If Grantee’s employment with the Company or an
Affiliate of the Company is terminated by the Company or such Affiliate for a
reason other than Cause, including as a result of a transfer of employment to a
purchaser in connection with a sale by the Company of assets or the equity
interests in a subsidiary, then (i) any Restricted Shares that have been earned
as a result of a Triggering Event that occurred prior to such termination shall
become fully vested and unrestricted as of the date of such termination and (ii)
any Restricted Shares that have not been earned as a result of a Triggering
Event that occurred prior to such termination shall remain outstanding and
either become vested if such Triggering Event occurs within 180 days after the
date of such termination or be forfeited if such Triggering Event does not occur
within such period. For purposes of this document, “Cause” means any of the
following: (i) the Grantee’s willful failure, for a period of at least 10
calendar days following a written warning, to substantially perform his or her
duties or the lawful instructions of the Company or one of its Subsidiaries in a
manner deemed satisfactory to the Company; (ii) the Grantee’s failure to follow
a lawful written directive of the Company’s Chief Executive Officer, the
Grantee’s supervisor or the Company’s Board of Directors; (iii) the Grantee’s
willful violation of any rule, regulation, or policy that may be established
from time to



--------------------------------------------------------------------------------



time for the conduct of the Company’s business, including without limitation the
Company’s Employee Handbook, codes of ethics, or other employee guidelines of
the Company or its subsidiaries; (iv) the Grantee’s act or omission or
commission in the scope of his or her employment (A) which results in the
assessment of a material civil or criminal penalty against the Grantee or the
Company, or (B) which in the reasonable judgment of the Company could result in
material harm to the Company; (v) the Grantee’s conviction of or plea of guilty
or no contest to any crime involving moral turpitude; or (vi) the Grantee’s
willful engagement in conduct known (or which should have been known) to be
materially injurious to the Company.


b.Death. If Grantee’s employment with the Company or an Affiliate of the Company
terminates due to Grantee’s death after a Triggering Event, then the Lapse Date
shall be the date of Grantee’s death and the Restricted Shares earned pursuant
to Section 2shall become immediately vested and unrestricted as of such date.


c.Disability. If Grantee’s employment with the Company or an Affiliate of the
Company terminates due to Grantee’s Disability after a Triggering Event, and
Grantee has been employed by Company for at least 3 years, then the Lapse Date
shall be the date of such termination and the Restricted Shares earned pursuant
to Section 2 shall become immediately vested and unrestricted as of such date.


7.Change of Control. If, during Grantee’s employment with the Company and its
Affiliates, a Change of Control occurs, then the Lapse Date shall be the date of
such Change of Control and the Restricted Shares shall become immediately vested
and unrestricted as of such date. For the avoidance of doubt, a Change of
Control shall be deemed to have occurred upon (i) a sale by the Company of
substantially all of its operations in the restaurant and contract food services
industries, in one or more transactions, (ii) a sale of substantially all of the
assets of the Company or (iii) completion of a liquidation or dissolution of the
Company.


8.Removal of Restrictions. Upon vesting of any portion of the Restricted Shares
and satisfaction of any other conditions required by the Plan or pursuant to
this Award Agreement, the Company shall promptly either issue an unrestricted
Share certificate, without such restricted legend, for any Restricted Shares
that have vested, or, if the Restricted Shares are held in book entry form, the
Company shall remove the notations on the book form for any Restricted Shares
that have vested such that the book entry evidences unrestricted Shares.


9.Tax Withholding. All payments or grants made pursuant to this Award Agreement
shall be subject to withholding of all applicable taxes for federal, state,
local and other tax purposes, including any employment taxes resulting from the
lapsing of the restrictions (the “Tax Obligations”). In the event that Company
requests Grantee to do so, Grantee hereby agrees that Grantee will promptly
satisfy the Tax Obligations resulting from the lapsing of the restrictions by
authorizing, and Grantee hereby authorizes, the Company to withhold from the
Shares becoming unrestricted as a result of the lapsing of the restrictions in
accordance herewith, a number of Shares having a Fair Market Value less than or
equal to the Tax Obligations. To the extent that the number of Shares tendered
by Grantee pursuant to this Section 9 is insufficient to satisfy the Tax
Obligations, Grantee hereby authorizes the Company to deduct from Grantee’s
compensation the additional amount necessary to fully satisfy the Tax
Obligations. If the Company chooses not to deduct such amount from Grantee’s
compensation, Grantee agrees to



--------------------------------------------------------------------------------



pay promptly the Company, in cash or by check acceptable to the Company, the
additional amount necessary to satisfy fully the Tax Obligations. Grantee agrees
to take any further actions and execute any additional documents as may be
necessary to effectuate the provisions of this Section 9. No certificates
representing the unrestricted Shares shall be delivered to Grantee unless and
until Grantee has satisfied Grantee’s obligations with respect to the full
amount of all applicable tax withholding resulting from the payment of the
Restricted Share earned.


10.Section 83(b) Election. Under Section 83 of the Code, the difference between
the purchase price paid by the Grantee for the Restricted Shares, if any, and
their fair market value on the Lapse Date, will be reportable as ordinary income
at that time. Grantee may elect to be taxed on the Grant Date with respect to
Restricted Shares rather than when such restrictions lapse by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within 30 days
after the Grant Date. Failure to make this filing within the 30-day period will
result in the recognition of ordinary income by Grantee (in the event the Fair
Market Value of the shares increases after the Grant Date) as the forfeiture
restrictions lapse. Grantee shall promptly provide the Company with a copy of
any election filed by Grantee under Section 83(b) of the Code with respect to
the Restricted Shares.


GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF. GRANTEE IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.


11.No Guarantee of Tax Consequences. The Company, the Board and Committee make
no commitment or guarantee to Grantee that any federal, state local or other tax
treatment will (or will not) apply or be available to Grantee or any other
person eligible for benefits under this Award Agreement and assume no liability
or responsibility whatsoever for the tax consequences to Grantee or to any other
person eligible for benefits under this Award Agreement with respect to the
Restricted Shares.


12.Award Agreement Subject to Plan. This Award Agreement is subject to the Plan.
The terms and provisions of the Plan (including any subsequent amend­ments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All capitalized terms used but not otherwise defined herein shall have
the meanings given such terms in the Plan.


13.No Retention Rights. Nothing herein contained shall confer on the Grantee any
right with respect to continuation of employment, or interfere with the right of
the Company or its Affiliates to terminate at any time the service of the
Grantee. Any questions as to whether and when there has been a termination of
Grantee’s employment, and the cause of such termination, shall be determined by
the Committee, and its determination shall be final.





--------------------------------------------------------------------------------



14.Reorganization of the Company. The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Shares or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.


15.Applicable Law. The validity, construction, interpretation and enforceability
of this Award Agreement shall be determined and governed by the laws of the
State of Texas without regard to any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in Harris
County, Texas.


16.Headings. The titles and headings of Sections are included for convenience of
reference only. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of the Plan or any provision
thereof.


17.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.


18.Waiver. The waiver by the Company of a breach of any provision of this Award
Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.


19.Binding Effect. The provisions of this Award Agreement shall be binding upon
the parties hereto, their successors and assigns, including, without limitation,
the Company, its successors or assigns, the estate of the Grantee and the
executors, administrators or trustees of such estate and any receiver, trustee
in bankruptcy or representative of the creditors of the Grantee.


20.Entire Agreement; Amendment. This Award Agreement and any other agreements
and instruments contemplated by this Award Agreement contain the entire
agreement of the parties, and this Award Agreement may be amended only in
writing signed by both parties.


21.Notices. Any notice hereunder by the Grantee shall be given to the Company in
writing and such notice and any payment hereunder shall be deemed duly given or
made only upon receipt thereof at the Company’s principal office in Houston,
Texas, or at such other place as the Company may designate by written notice to
the Grantee. Any notice or other communication hereunder to the Grantee shall be
in writing and shall be deemed duly given if mailed or delivered to the Grantee
at such address as he or she may have on file with the Company.


22.Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.



--------------------------------------------------------------------------------



Counterpart signature pages to this Award Agreement transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.


[Remainder of this page intentionally left blank]











--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in duplicate and its corporate seal to be hereunto affixed by its proper
corporate officers thereunto duly authorized and the Grantee has executed this
Award Agreement as of the day and year first above written.


ATTEST: LUBY’S, INC.


ACCEPTED:


Grantee



